14-764
     Gachette v. Metro North-High Bridge




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 30th day of March, two thousand fifteen.
 4
 5   PRESENT:
 6               RALPH K. WINTER,
 7               DEBRA ANN LIVINGSTON,
 8               DENNY CHIN,
 9                     Circuit Judges.
10   _____________________________________
11
12   Louis Gachette,
13
14                              Plaintiff-Appellant,
15
16                     v.                                                         14-764
17
18   Metro North-High Bridge, et al.,
19
20                              Defendants-Appellees.
21
22   _____________________________________
23
24   FOR PLAINTIFF-APPELLANT:                     Louis Gachette, pro se, Brooklyn, NY.
25
26   FOR DEFENDANTS-APPELLEES: Joshua Robert Fay, James B. Henly, Metro-North
27                             Commuter Railroad Company, New York, NY.
28

                                                        1
 1             Appeal from a judgment of the United States District Court for the Southern District of

 2   New York (Torres, J.). UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

 3   ADJUDGED, AND DECREED that the judgment of the district court is VACATED and the

 4   matter is REMANDED for further proceedings.


 5             Plaintiff-Appellant Louis Gachette, proceeding pro se, appeals the district court=s summary

 6   judgment dismissal of his employment discrimination and retaliation complaint. We assume the

 7   parties= familiarity with the underlying facts, the procedural history of the case, and the issues on

 8   appeal.

 9             “We review the district court’s grant of summary judgment de novo, applying the same

10   standards that govern the district court’s consideration of the motion.” Summa v. Hofstra Univ.,

11   708 F.3d 115, 123 (2d Cir. 2013) (internal quotation marks omitted). “Summary judgment is

12   appropriate where there are no genuine disputes concerning any material facts, and where the

13   moving party is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted).

14   “We resolve all ambiguities and draw all reasonable inferences in the light most favorable to the

15   non-moving party.” Id.

16              Here, the district court’s order granting summary judgment stated only that: (1)

17   Gachette’s failure to file a Rule 56.1 counterstatement resulted in the facts alleged in Defendants’

18   Rule 56.1 statement being deemed admitted; and (2) “Plaintiff has failed to adduce any evidence

19   demonstrating that there are triable issues of fact with respect to his discrimination and retaliation

20   claims . . . . Moreover, this Court shall not consider causes of action not pleaded in the complaint.”

21   App. at 7. We find the district court’s analysis insufficient.




                                                        2
 1          In Vermont Teddy Bear Co. v. 1-800 Beargram Co., we held that, even where a summary

 2   judgment motion is wholly unopposed, “the district court may not grant the motion without first

 3   examining the moving party’s submission to determine if it has met its burden of demonstrating

 4   that no material issue of fact remains for trial.” 373 F.3d 241, 244 (2d Cir. 2004). “[I]n

 5   determining whether the moving party has met this burden . . . the district court may not rely solely

 6   on the statement of undisputed facts contained in the moving party’s Rule 56.1 statement. It must

 7   be satisfied that the citation to evidence in the record supports the assertion.” Id. “If the

 8   evidence submitted in support of the summary judgment motion does not meet the movant’s

 9   burden of production, then summary judgment must be denied even if no opposing evidentiary

10   matter is presented.” Id. (emphasis and internal quotation marks omitted). “An unopposed

11   summary judgment motion may also fail where the undisputed facts fail to show that the moving

12   party is entitled to judgment as a matter of law.” Id. (internal quotation marks omitted). “Where

13   the order granting summary judgment is insufficiently clear to permit this Court to determine

14   whether the grounds for granting the motion are valid, remand is appropriate.” Id.

15          In this case, the district court’s order did not reference review of the statement of

16   undisputed facts submitted by Defendants or its citations to the evidence, shifted the burden to

17   Gachette to produce evidence establishing triable issues of fact, and did not state whether the

18   evidence established that Defendants were entitled to judgment as a matter of law. This was

19   error. See Jackson v. Fed. Express, 766 F.3d 189, 195 (2d Cir. 2014); see also Giannullo v. City

20   of New York, 322 F.3d 139, 143 n.5 (2d Cir. 2003) (noting that failure to verify a party’s factual

21   assertions “derogate[s] the truth-finding functions of the judicial process by substituting

22   convenience for facts”). The court’s failure to follow the principles outlined in Vermont Teddy


                                                      3
 1   Bear, moreover, are especially problematic because Gachette was proceeding pro se.               See

 2   Jackson, 766 F.3d at 196 (explaining that “Vermont Teddy Bear involved a motion totally

 3   unopposed by a pro se party, and the district court’s failure to analyze any of the complex legal and

 4   factual issues” made remand appropriate). Even though “we do not require district courts to write

 5   elaborate essays using talismanic phrases,” Federal Rule of Civil Procedure 56 does require that a

 6   grant of summary judgment be accompanied by an explanation. Id. at 196-97; Fed. R. Civ. P.

 7   56(a). Here, the district court’s order gives no indication of its reasoning for granting summary

 8   judgment, and therefore is insufficient to allow an informed appellate review. See Jackson, 766

 9   F.3d at 197-98.

10          Accordingly, we VACATE the judgment and remand for the district court to issue a

11   decision that complies with Vermont Teddy Bear and provides sufficient explanation to permit this

12   Court to conduct an informed appellate review.

13                                                 FOR THE COURT:
14                                                 Catherine O=Hagan Wolfe, Clerk




                                                      4